Case 1:19-cv-22128-RS Document 146 Entered on FLSD Docket 10/06/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  Wood Mountain Fish, LLC, on behalf of               Case No. 1:19-cv-22128-RS
  itself and all others similarly situated,

                                Plaintiff,

         v.

  Mowi ASA (f/k/a Marine Harvest ASA),                NOTIFICATION OF NINETY DAYS
  Marine Harvest USA, LLC, Marine Harvest             EXPIRING
  Canada, Inc., Ducktrap River of Maine LLC,
  Grieg Seafood ASA, Grieg Seafood BC Ltd.,
  Ocean Quality AS, Ocean Quality North
  America Inc., Ocean Quality USA Inc.,
  Ocean Quality Premium Brands, Inc., SalMar
  ASA, Leroy Seafood Group ASA, Leroy
  Seafood USA Inc., and Scottish Sea Farms
  Ltd.,

                                Defendants.

  This Filing Relates to Consolidated Case:

  Prime Steakhouse v. MOWI ASA, et al,
  1:20-cv-21463-RS

  This Filing Relates to Consolidated Case:

  Portland Hunt-Alpine Club v. MOWI ASA, et al,
  1:20-cv-21509-RS




                                                  1
Case 1:19-cv-22128-RS Document 146 Entered on FLSD Docket 10/06/2020 Page 2 of 5




         Pursuant to Local Rule 7.1(b)(4)(A), Cuneo Gilbert & LaDuca, LLP, Cotchett, Pitre &

  McCarthy, LLP, and Gustafson Gluek PLLC (together, “Moving Firms”) hereby submit this

  Notice of Ninety Days Expiring as to the Commercial and Institutional Indirect Purchaser

  Plaintiffs’ Renewed Motion to Modify Rule 23(g) Order and Appoint Cuneo Gilbert & LaDuca,

  LLP, Cotchett, Pitre & McCarthy, LLP, and Gustafson Gluek PLLC Interim Lead Counsel and

  Memorandum of Law in Support. See ECF No. 127.

         On May 21, 2020, the Moving Firms filed, and served on all parties of record, the

  Commercial and Institutional Indirect Purchaser Plaintiffs’ Renewed Motion to Modify Rule

  23(g) Order and Cuneo Gilbert & LaDuca, LLP, Cotchett, Pitre & McCarthy, LLP, and

  Gustafson Gluek PLLC Interim Lead Counsel and Memorandum of Law in Support (ECF No.

  127). Pursuant to Local Rule 7.1(b), the Moving Firms requested oral argument on the issues

  raised therein. Through that Motion, the Moving Firms seek to represent a segment of indirect

  purchasers of salmon, arguing that restaurants and other commercial food preparers of salmon

  require separate representation given the dynamics of the supply chain and multiple levels of

  indirect purchasers at issue in light of current counsel’s overly broad class definition. See id.

         On June 2, 2020, current counsel for the proposed Indirect Purchaser Plaintiff Class filed

  an Agreed Motion for Enlargement of Time for Briefing Plaintiffs Portland Hunt-Alpine Club,

  LLC and Prime Steakhouses’ Commercial and Institutional Indirect Purchaser Plaintiffs’

  Renewed Motion To Modify Rule 23(g) Order (ECF No. 132), which was granted by the Court

  that same day (ECF No. 132). On June 18, 2020, current counsel for the proposed Indirect

  Purchaser Plaintiff Class filed an Opposition to the Renewed Motion to Modify Rule 23(g) Order

  (ECF No. 138). On July 2, 2020, the Moving Firms filed the Commercial and Institutional

  Indirect Purchaser Plaintiffs’ Reply in Support of the Motion (ECF No. 139).



                                                    1
Case 1:19-cv-22128-RS Document 146 Entered on FLSD Docket 10/06/2020 Page 3 of 5




         As of September 30, 2020, ninety days have elapsed since the filing of the Commercial

  and Institutional Indirect Purchaser Plaintiffs’ Reply in Support of Motion to Modify Rule 23(g)

  Order. Therefore, as required by Local Rule 7.1(b)(4), this Notice is submitted to inform the

  Court that a non-dispositive pretrial motion has been pending and fully briefed for ninety days,

  with no hearing set thereon, and is ripe for resolution. The Moving Firms respectfully request

  oral argument on the undecided motion.

  DATED: October 6, 2020                      Respectfully Submitted,

                                              /s/ Samuel J. Dubbin, P.A.
                                              Samuel J. Dubbin, P.A (Florida Bar No. 328189)
                                              Dubbin & Kravetz, LLP
                                              1200 Anastasia Avenue Suite 300
                                              Coral Gables, Florida 33134
                                              Telephone: (305) 357-9004
                                              sdubbin@dubbinkravetz.com

                                              /s/ Adam J. Zapala
                                              Adam J. Zapala (pro hac vice)
                                              COTCHETT, PITRE & McCARTHY, LLP
                                              San Francisco Airport Office Center
                                              840 Malcolm Road, Suite 200
                                              Burlingame, CA 94010
                                              Telephone: (650) 697-6000
                                              Facsimile: (650) 697-0577
                                              azapala@cpmlegal.com

                                              /s/ Jonathan W. Cuneo
                                              Jonathan Cuneo (pro hac vice)
                                              Blaine Finley (pro hac vice)
                                              CUNEO GILBERT & LADUCA, LLP
                                              4725 Wisconsin Ave., NW
                                              Suite 200
                                              Washington, DC 20016
                                              Telephone: (202) 789-3960
                                              Facsimile: (202) 789-1813
                                              jonc@cuneolaw.com
                                              bfinley@cuneolaw.com

                                              /s/ Daniel C. Hedlund
                                              Daniel C. Hedlund (pro hac vice)
                                              Michelle J. Looby (pro hac vice)

                                                 2
Case 1:19-cv-22128-RS Document 146 Entered on FLSD Docket 10/06/2020 Page 4 of 5




                                     GUSTAFSON GLUEK PLLC
                                     Canadian Pacific Plaza, Suite 2600
                                     120 South Sixth Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 333-8844
                                     dhedlund@gustafsongluek.com
                                     mlooby@gustafsongluek.com

                                     Counsel for Plaintiffs Portland Hunt-Alpine
                                     Club, LLC and Prime Steakhouse




                                       3
Case 1:19-cv-22128-RS Document 146 Entered on FLSD Docket 10/06/2020 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 6th day of October 2020, a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court by using the CM/ECF system,

  which will send a notice of electronic filing to all CM/ECF participants.

                                             /s/ Samuel J. Dubbin, P.A.
                                             Samuel J. Dubbin, P.A (Florida Bar No. 328189)
                                             Dubbin & Kravetz, LLP
                                             1200 Anastasia Avenue Suite 300
                                             Coral Gables, Florida 33134
                                             Telephone: (305) 357-9004
                                             sdubbin@dubbinkravetz.com
